Citation Nr: 1010211	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.H., Counselor, Vet Center


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1972, from January 1972 to December 1977, from December 1977 
to May 1984, from May 1984 to December 1987 and from December 
1987 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August rating decision of the Albuquerque, 
New Mexico Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

After the RO certified the case to the Board, additional 
evidence was received from the Veteran in February 2010 and 
March 2010.  When the Board receives pertinent evidence that 
was not initially considered by the RO, generally the 
evidence must be referred to the RO for review.  38 C.F.R. § 
20.1304(c).  An exception is made if the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral.  Id.  
As the Board's decision below is fully favorable to the 
Veteran, a referral to the RO for initial consideration of 
this evidence is unnecessary.  See id.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the objective 
evidence of record demonstrates that he has a current 
diagnosis of PTSD with depressive disorder related to an in-
service stressor and the objective evidence of record 
verifies the Veteran's claimed in-service stressor.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the criteria for the establishment of service connection for 
an acquired psychiatric disorder, identified as PTSD with 
depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
PTSD is related to several incidents during his active 
service while serving aboard the U.S.S. Constellation and the 
U.S.S. Midway.  During a January 2010 Travel Board hearing, 
the Veteran testified that in November 1968, while serving 
aboard the U.S.S. Constellation, he was awoken around 2 or 
2:30 a.m. by someone yelling to get out of the compartment, 
at which time the Veteran discovered a foot and a half of jet 
fuel liquid which had leaked into the compartment.  He 
reported that he was scared there would be an explosion.  In 
December 1968, while working as a member of the ammunition 
handling party, with duties including pushing bombs of 
different sizes on back racks, the Veteran testified that one 
of the missiles began smoking.  At this time, he stated the 
ordinance men yelled to get out because there was going to be 
an explosion.  The Veteran reported that he was so scared he 
didn't notice his knuckles had bled while he and his fellow 
crewmembers were rushing to get out.  He also testified 
regarding incidents of getting into fights during his active 
service, one time while serving aboard the U.S.S. Midway, 
which was docked in Japan, and the other with a superior 
officer.  The dates of these fighting incidents were not 
reported.  

During the January 2010 Travel Board hearing, a counselor 
from a Vet Center, D.H., who had treated the Veteran 
testified that he conducted a thorough assessment of the 
Veteran and reviewed his service records and DD 214 and found 
the Veteran to be a credible historian.  D.H.  also stated 
that he disagreed with the Veteran's private physician Dr. 
K.R., that childhood factors were responsible for PTSD 
development and he disagreed with the VA examiner Dr. S., 
that the Veteran did not meet the criteria for PTSD.  In this 
regard, he testified that the Veteran did, in fact, meet the 
criteria for PTSD and that his PTSD was based solely upon the 
Veteran's military traumas.

In November 2006 and July 2007 lay statements, a fellow 
service member, B.D.J., reported that he was the Veteran's 
supervisor when he served aboard the U.S.S. Constellation 
from 1966 to 1969.  B.D.J. reported that, while on patrol in 
the Tonkin Gulf, in November 1968, the ship went through a 
heavy storm and the seas were very rough, when, at about 2 
a.m. he went to the berthing compartment to sleep and 
discovered the JP-5 jet fuel had flooded the compartment.  He 
yelled for everyone to evacuate the berthing compartment 
immediately.  B.D.J. reported that he was very scared from 
this incident and that the Veteran was one of his shipmates 
who endured the experience with him.  

In November 2006 and July 2007 lay statements, a fellow 
service member, S.G.G., reported that he served with the 
Veteran aboard the U.S.S. Constellation when he was stationed 
there from 1967 to 1969.  S.G.G. reported that, in December 
1968, the ship was underway in Vietnam waters and he was 
assigned to the ammunition working party, which entailed 
pushing bombs and missiles that were delivered by supply ship 
on carts from hanger deck to the storerooms below deck.  At 
this time, he reported that one of the missiles began hissing 
and smoking and someone yelled to get out of there now.  
S.G.G. stated that he feared there would be an explosion and 
he was so terrified that he reached the hanger deck in record 
time with bruises and scrapes on his knuckles.  He reported 
that he and the Veteran were both treated in sick bay with 
similar injuries.  Finally, he stated that the incident was 
such an awful and frightening experience that he had vivid 
memories about it to this day.  

The service personnel records of both fellow service members 
B.D.J. and S.G.G. were received, indicating that they did 
serve aboard the U.S.S. Constellation in 1968, at the same 
time as the Veteran and at the same time the claimed in-
service stressor incidents occurred.

The Veteran's service personnel records and DD 214 forms 
reflect that he served aboard the U.S.S. Constellation from 
October 1968 to June 1971, with a military occupational 
specialty (MOS) of a stock clerk.  

Service treatment records reflect no findings of a 
psychiatric disorder or similar condition and do not reflect 
treatment for injuries resulting from the above claimed 
stressors.  

Private and VA medical records reflect that the Veteran was 
diagnosed with depression and anxiety secondary to job stress 
in February 2005 and was initially diagnosed with PTSD in May 
2005.  A May 2005 private medical record reflects that the 
Veteran's PTSD was noted as being due to experiences from 
Vietnam, though no specific experiences were reported at this 
time.  Subsequent private and VA medical records, through 
February 2010, reflect that the Veteran was treated for and 
diagnosed with PTSD and Major Depressive Disorder, he sought 
therapy for PTSD issues and was hospitalized from January 
2010 to February 2010 for depression with suicidal and 
homicidal ideation.  

In a June 2006 private medical record, the Veteran was 
treated for active PTSD symptoms which were exacerbated by 
work stress.  The private physician, Dr. K.R.,  noted that 
his assessment remained that the Veteran had a complex PTSD 
syndrome of combined traumas of childhood, exacerbated by the 
military and war-time experiences.  

In a November 2006 private medical record, the Veteran 
reported that he had frightening and traumatic events during 
his active duty including when jet fuel flooded his sleeping 
quarters and he had awoke to alarms and waded through the 
fuel to get to safety, feeling that an explosion would occur.  
Another in-service incident he reported occurred when he was 
in the ammunition/missile working party where a smoking 
missile was believed about to explode and he again found 
himself hastily retreating.  Again, at this time he was sure 
an explosion was about to occur.  The private physician, Dr. 
K.R., opined that the Veteran did suffer from service-related 
PTSD and resultant major depressive disorder and other 
related medical problems.  Dr. K.R. also reported the he 
believed the Veteran was not falsely manifesting the severity 
of his symptomatology for gain other than receiving proper 
treatment.  Dr. K.R. finally reported that, as he had learned 
that PTSD developed due to a person's perception of severity 
of the event and subsequent inability to cope, the Veteran's 
severity of symptoms are what defined his PTSD.

In a March 2008 VA examination, the Veteran reported to the 
examiner that while he was on board the U.S.S. Constellation 
in November 1968, as part of an ammunition loading party, 
someone had noticed one of the missiles smoking.  He stated 
that at this time, an ordinance man yelled to clear the area 
immediately  and the personnel fled to the vertical ladders, 
stepping on each other's hands to get out.  The Veteran 
reported that after this incident, he was treated in sick bay 
for bloodied hands.  The Veteran reported another incident 
occurred in service when he was at sea in rough waters and 
awakened to realize that his sleeping compartment was flooded 
with jet fuel.  He stated that he was so scared that, even to 
this day, it was difficult for him to refuel his automobile 
without remember this terrifying incident.  The examiner 
found that while the Veteran reported two examples of 
stressor incidents, neither of these incidents clearly met 
the criteria A for a diagnosis of PTSD.  The examiner also 
noted that while the Veteran was faced with the possibility 
of a threatening situation, in each case, the threatened 
event was apparently resolved and there was no report of 
symptoms until 2005 and no link between the stressor 
incidents and the symptoms of depression that were clearly 
present at this time.  Finally, the examiner concluded that 
overall, the results were most consistent with a diagnosis of 
depressive disorder and the changes in functioning were not 
clearly linked to symptoms of PTSD.  The Veteran was 
diagnosed with depressive disorder.  

In an August 2008 letter, the Veteran's private physician, 
Dr. K.R., stated that since the inception of his care, he has 
treated the Veteran for complex PTSD and believed he needed 
to be deemed disabled by both his employer and the VA.  Dr. 
K.R. found that the Veteran met the criteria for acute PTSD 
in the past, that he had both childhood and adult psychiatric 
traumas and that he would very likely not have psychiatric 
symptoms if the adult traumas had not occurred, due to 
development of coping skills as a child, when the psyche was 
more flexible to recover from traumas.  He also believed that 
the Veteran's childhood taught him how to persevere 
regardless of anxieties experienced, however, the military 
experiences overwhelmed his sense of safety and security and 
throughout his adult life.  

In a January 2010 assessment at a private Vet Center, a 
counselor reviewed the Veteran's personal history, stressor 
events in Vietnam, the Veteran's DD 214 form, service records 
and results from the Mississippi Scale and Beck Depression 
Inventory.  He found the Veteran to be a credible historian 
and that, based on the above reviewed evidence, he met the 
criteria for PTSD and major depressive disorder.  D.H. found 
that, although the Veteran's strict upbringing may have 
rendered him vulnerable to trauma experienced during military 
service, his development of PTSD was solely related to his 
war-time trauma.  He diagnosed the Veteran with PTSD and 
recurrent, severe, major depressive disorder.

In a February 2010 statement, a VA physician opined that, 
although the Veteran's PTSD was related to his past military 
experiences, he first became ill with PTSD and depressive 
symptoms in 2005 after an attempted assault by a co-worker.  
The VA physician also reported that it was the opinion of the 
Veteran's physicians and the multidisciplinary treatment team 
at the VA that he should not return to work due to the effect 
it has had on his mental condition and the potential of 
future harm that may come to him if he were to return to 
those same circumstances.  

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD with depressive 
disorder which is linked to a corroborated in-service 
stressor and that service connection is warranted.  The Board 
finds that the Veteran's claimed in-service stressors 
occurring in November 1968 and December 1968 wherein the 
Veteran's compartment flooded with jet engine fuel with the 
possibility of an explosion and the smoking missile incident 
with the possibility of explosion, are corroborated by the 
lay statements of his fellow service members who also served 
aboard the U.S.S. Constellation in 1968 and witnessed these 
incidents along side the Veteran.  The service personnel 
records of the two fellow service members confirm they served 
aboard the U.S.S. Constellation in 1968.  

The Board finds the Veteran's claimed in-service stressors 
were adequately corroborated by the lay statements of his 
fellow service members as the evidence demonstrates that they 
served aboard the U.S.S. Constellation during the time the 
Veteran reported the incidents had occurred and thereby are 
competent to attest to what they witnessed.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board").  In addition, the Board finds that these statements 
are credible to support the Veteran's claims, as they each 
corroborate one of the Veteran's claimed in-service stressors 
and are consistent with his accounts of these incidents 
throughout the record.  See Smith v. Derwinski, 1 Vet. App. 
235, 237-38 (1991); see also Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992) (holding that "VA regulations do not provide 
that service connection can only be shown through medical 
records, but rather allow for proof through lay evidence" 
and that lay evidence may serve to place evidence in 
equipoise); cf. Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 
2007) (finding that the Board properly considered all 
evidence on service connection for PTSD and the veteran's own 
statements were insufficient corroboration of his own 
allegations as to in-service stressors).  

The Board also finds that there is a medical diagnosis of 
PTSD with depressive disorder that is related to the 
Veteran's claimed in-service stressor.  In this regard, the 
Board notes that in November 2006, the Veteran specifically 
reported that his frightening and traumatic in-service 
incidents involved a jet fuel spill and missile smoking, both 
of which he had evacuated the area believing there would be 
an explosion.  Based upon these incidents, Dr. K.R. found 
that the Veteran suffered from service-related PTSD and 
resultant major depressive disorder and other related medical 
problems.  

The Board notes that the March 2008 VA examiner found that 
neither of the reported in-service stressor incidents met the 
criteria A for a diagnosis of PTSD as the threatened event 
was apparently resolved and there was no report of symptoms 
until 2005, however, the subsequent medical evidence of 
record, including opinions from both private and VA 
physicians as well as a Vet Center counselor, reflects 
opinions that the Veteran did meet the criteria for PTSD 
which was related to his military service.  In August 2008, 
Dr. K.R. found that the Veteran met the criteria for acute 
PTSD in the past, that he had both childhood and adult 
psychiatric traumas and that he would very likely not have 
psychiatric symptoms if adult traumas had not occurred.  In 
addition, the January 2010 opinion by the Vet Center 
counselor opined, based upon a review of the Veteran's 
personal history, stressor events in Vietnam, the Veteran's 
DD 214 form, service records and results from the Mississippi 
Scale and Beck Depression Inventory, that the development of 
PTSD was solely related to the Veteran's war-time trauma.  
Finally, a VA physician in January 2010 also found that the 
Veteran had PTSD related to the military.

On balance, there is evidence of two alleged in-service 
stressor incidents, credible lay statements by fellow service 
members who corroborated the claimed in-service stressor 
incidents and several diagnoses of an acquired psychiatric 
disorder, to include a current medical diagnosis of PTSD that 
has been medically associated with depressive disorder and 
related to the claimed in-service stressor.

Thus, resolving all reasonable doubt in favor of the Veteran, 
the Board finds that service connection for an acquired 
psychiatric disorder, identified as PTSD with depressive 
disorder, is warranted.  38 C.F.R. § 3.102 (2009).  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
identified as PTSD with depressive disorder, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


